Citation Nr: 1546335	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-27 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently rated 30 percent prior to November 24, 2009; 70 percent from November 24, 2009 to May 13, 2013; and 100 percent thereafter.

2.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of cancer of the larynx.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's current 30 percent disability ratings for his service-connected PTSD and residuals of cancer of the larynx.  The RO additionally denied a claim for a TDIU in the February 2008 rating decision, and the Veteran did not appeal that determination.  Notwithstanding such, in January 2012, the Board found that a TDIU claim had again been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, the Board included the issue of entitlement to a TDIU for adjudication, and in a January 2012 decision, remanded all three issues for further development.

Consequently, by rating decision in September 2013, the RO granted a 70 percent rating for PTSD effective November 24, 2009, and a 100 percent rating for PTSD effective May 13, 2013.  However, inasmuch as higher ratings are available for PTSD prior to May 13, 2013, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating for PTSD prior to May 13, 2013 remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In the September 2013 supplemental statement of the case, the RO stated that by assigning a schedular 100 percent disability rating for PTSD, a finding of entitlement to a TDIU was precluded.  As such, the RO apparently discontinued the portion of the appeal regarding a TDIU.  The Board notes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s)).  As such, the issue of entitlement to a TDIU is not moot and remains on appeal.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to a TDIU and a disability rating in excess of 30 percent for service-connected residuals of cancer of the larynx are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: as depressed mood, anxiety, and chronic sleep impairment, and isolative tendencies prior to November 24, 2009.

2.  The evidence of record shows that the Veteran's PTSD has been productive of no more than occupational and social impairment, with deficiencies in most areas from November 24, 2009 through May 13, 2013 .  


CONCLUSION OF LAW

1.  The criteria for a rating of 50 percent for PTSD prior to November 24, 2009 have been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a rating in excess of 70 percent thereafter through May 13, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claim for a higher rating, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the initial adjudication of the claim, thereby satisfying the VA's duty to notify in this case.  See the August 2007 VCAA letter; Dingess, supra.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA and private treatment records and lay statements are in the file.  

During the appeal period, the Veteran underwent VA examinations to assess the current severity of his service-connected PTSD disorder.  The VA examinations are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  

The Veteran reported in an August 2005 statement that he had received treatment for his PTSD at a Vet Center.  Records of such treatment, however, do not appear to have been associated with the claims file.  In the January 2012 remand, the Board instructed that any necessary release forms to obtain treatment records pertaining to the Veteran's treatment for PTSD at the Vet Center, as well as records of other treatment rendered for his service-connected disabilities on appeal from any other private healthcare provider, be obtained.  As such, in February 2013, the Appeals Management Center (AMC) sent the Veteran a letter asking him to complete and return an enclosed VA form 21-4142 (Authorization and Consent to Release Information) for the Vet Center and each private physician who treated his disabilities so that the AMC could obtain the relevant records.  Although the AMC letter was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to complete and return the necessary release forms.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  In light of the efforts of the AMC described above, the Board finds that to the extent possible, all relevant records identified by the Veteran as relating to this claim have been obtained.  Additionally, by the efforts to obtain the records and by the performance of the VA examinations alluded to above, the Board finds that the AMC has substantially complied with the prior remand instructions.

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II.  Increased Rating Claim

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

Under Diagnostic Code 9411, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).
	
In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

B.  PTSD

Service connection was originally granted for PTSD by means of a September 2005 rating decision.  The present claim for an increased rating was filed in August 2007.

A VA mental health consult from December 2006 reflects that the Veteran would awaken at night with anxiety attacks.  He appeared mildly depressed with a restricted affect.  His speech was normal in rate, volume, and productivity.  His thoughts were logical and goal-directed.  No suicidal or homicidal ideation, or hallucinations were found.  The Veteran described experiencing pessimism, tiredness, fatigue, and self-dislike.  

On VA compensation and pension examination in December 2007, the Veteran described experiencing difficulty sleeping, recurring memories, flashbacks, nightmares, hypervigilance, and avoidance of stimuli.  The Veteran was not receiving any treatment for his psychiatric condition.  The examiner found the Veteran's appearance and hygiene to be appropriate.  His affect and mood were normal.  Although the Veteran had a hoarse voice, his speech was not stereotypical or illogical.  He experienced panic attacks less than once per week.  He did not trust people.  No hallucinations or delusions were observed by the examiner.  Memory was within normal limits.  Suicidal and homicidal ideation was absent.  A GAF score of 60 was assigned.

In a statement submitted in November 2008, the Veteran related that his social activities consisted of occasionally playing in pool tournaments and talking to only a couple of people.  He had not dated in years, and he mostly sat around his house and watched television.  He did not relate to other people.  His two dogs were his family.  

In August 2009, the Veteran remarked that he had not had a relationship in over ten years.  He only saw his extended family once a year.  He had difficulty adapting to stressful circumstances, and he felt that his personal appearance had lapsed.

The Board finds that prior to November 24, 2009, a disability rating of 50 percent is warranted.  The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that for this period, his PTSD is manifest by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and-long term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Id.

The Board finds the Veteran's symptoms of his PTSD warrant a 50 percent disability evaluation, but no greater, for the period prior to November 24, 2009.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had sleep problems as a result of nightmares, anxiety, suspiciousness, mild memory loss, and isolation.

The November 2007 VA examination indicated that the Veteran has difficulty trusting people, and the Veteran has asserted that that he prefers to isolate himself from others.  However, during this period, the Veteran continued to participate in pool tournaments.  Therefore he made some social contacts outside of his residence.  Additionally, the Veteran's thought processes were noted to be normal and logical.  Although symptoms of panic were reported, they occurred less than once per week.  Further, at no time has the Veteran claimed that his memory has been impaired.  Finally, the Veteran's insight and judgment were deemed to be intact by the VA examiner. 

Additionally there was no indication that the Veteran's PTSD warranted a 70 or 100 percent rating prior to November 24, 2009, because there was no evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total social and occupational impairment.  In this regard the Board notes that for this period, the Veteran has not claimed, and the record does not show, that he experienced suicidal or homicidal ideation of any sort.  Additionally, there have been no delusions or hallucinations.  Although the Veteran felt that his personal appearance had lapsed, the VA examiner found the Veteran's appearance and hygiene to be appropriate.  Therefore the evidence indicates that the Veteran does not have total social and occupational impairment or that he is deficient in most areas, like work, family relations, judgment, thinking or mood.  Therefore, the Veteran's PTSD warrants a 50 percent rating, but no greater, prior to November 24, 2009.  

On VA examination in November 2009, the Veteran reported experiencing anxiety attacks, sleeplessness, depression, nightmares, exaggerated startle response, hypervigilance, and social withdrawal.  He had no children or significant other.  He communicated with other family rarely.  He did not receive treatment for his psychiatric condition.  The examiner found the Veteran's appearance and hygiene to be appropriate.  Affect and mood were disturbed, and the Veteran was depressed.  His concentration was impaired.  Panic attacks occurred more than once per week.  He was suspicious.  No delusion, hallucinations, or obsessional rituals were observed.  Thought processes were appropriate.  His judgment was impaired.  Memory was within normal limits.  Suicidal and homicidal ideation was absent.  A GAF score of 45 to 55 was assigned.

A VA follow-up treatment record from November 2009 reflects that the Veteran was sleeping for two to three hours a night.  The treatment provider found that the Veteran was disheveled.  His affect was appropriate, and his mood was normal.  Hallucinations and delusions were not present.  The Veteran had feelings of hopelessness or helplessness.  A GAF score of 40 was assigned.

The Board finds the Veteran's symptoms of his PTSD warrant no more than the currently assigned 70 percent disability evaluation, from November 24, 2009, through May 13, 2013.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had concentration issues, impaired judgment, frequent panic attacks, and chronic sleep problems caused by nightmares and recurrent distressing thoughts.  

A rating in excess of 70 percent is not warranted, as the Veteran's PTSD symptoms have not resulted in total occupational and social impairment.  Throughout the period on appeal, the Veteran has denied experiencing delusions or hallucinations.  He has been shown to maintain at least a minimal level of hygiene and was not receiving any treatment for his condition.  His memory was normal and thought processes were appropriate.  Additionally, the Veteran did not demonstrate a persistent danger of hurting himself or others.  For these reasons, a disability rating higher than 70 percent is not warranted during that time period.

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

Moreover, the Board has considered the Veteran's statements that his service-connected PTSD is worse than the assigned.  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD. 

As of May 13, 2013, a 100 percent disability rating has been awarded for PTSD.  This is the maximum schedular disability rating available.

The Board has additionally considered whether the Veteran's service-connected PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected PTSD is manifested by symptoms of chronic sleep impairment, panic attacks, avoidant and isolative behavior, difficulty in establishing and maintaining effective work and social relationships, and anxiety.  These symptoms and their resulting effects are fully contemplated by the rating schedule.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disability; the rating criteria, which explicitly contemplates occupational and social impairment, adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  
ORDER

Entitlement to an increased disability rating of 50 percent, but no higher, for service-connected PTSD prior to November 24, 2009, is granted.  

Entitlement to an evaluation in excess of 70 percent from November 24, 2009 to May 13, 2013, is denied.


REMAND

The Veteran last underwent VA compensation and pension examination for evaluation of his larynx cancer residuals in May 2013.  Subsequent treatment records reflect that the Veteran was scheduled for right medialization thyroplasty with goretex in September 2013.  The Veteran has additionally remarked that he was scheduled for throat surgery in September 2013.  The most recent treatment records associated with the file date from August 2013.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).  As such, after obtaining the Veteran's updated treatment records, the Veteran should be afforded an updated VA examination that reflects the current symptomatology reflected by his larynx cancer residuals.

Remand is also required regarding the claim of entitlement to TDIU.  This is because the claim is inextricably intertwined with the Veteran's increased rating claim appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC, with any necessary authorization from the Veteran, should obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, schedule the Veteran for a VA otolaryngology examination.  The claims file, to include any relevant records located in the Veteran's electronic claims file in Virtual VA, and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all manifestations associated with the Veteran's residuals of cancer of the larynx and describe in complete detail the severity of such manifestations, including the impact, if any, of these symptoms on the Veteran's ability to secure and maintain substantially gainful employment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's increased rating claim and his TDIU claim on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


